Case 1:20-cv-00050-TSK-MJA Document 26 Filed 05/07/21 Page 1 of 3 PageID #: 98



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CAMERON DIXON,

                  Plaintiff,

v.                                              Civ. Action No. 1:20-CV-50
                                                       (Judge Kleeh)

JAMES THORPE,
President of Fidelity Properties,

                  Defendant.

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]

      On March 19, 2020, Plaintiff Cameron Dixon (“Plaintiff”)

filed a Complaint against Defendant James Thorpe (“Defendant”)

alleging violations of the Fair Debt Collections Practices Act

(“FDCPA”).     [ECF   No.   1].   Since   the   filing   of   the    Complaint,

Plaintiff has failed to prosecute and pay the required filing fee

in this matter. [See ECF Nos. 11, 22, 23].

      Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On December 11, 2020, the Magistrate Judge

entered    a   Report   and    Recommendation     (“R&R”)     [ECF   No.   24],

recommending that the Court dismiss Plaintiff’s Complaint for

failure to prosecute and failure to pay the initial partial filing

fee as ordered by the Court [ECF No. 24].

      The R&R also informed the parties regarding their right to

file specific written objections to the magistrate judge’s report
Case 1:20-cv-00050-TSK-MJA Document 26 Filed 05/07/21 Page 2 of 3 PageID #: 99
      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]


and recommendation. Under Local Rule 12 of the Local Rules of

Prisoner Litigation Procedure of the Northern District of West

Virginia,      “[a]ny      party    may    object     to   a    magistrate   judge’s

recommended disposition by filing and serving written objections

within fourteen (14) calendar days after being served with a copy

of the magistrate judge’s recommended disposition.” LR PL P 12.

Therefore, parties have fourteen (14) calendar days from the date

of   service    of   the    R&R    to     file    “specific    written   objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection.” The R&R

further     warned      them      that    the     “[f]ailure     to   file   written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” The docket reflects that Plaintiff accepted

service of the R&R on December 17, 2020. [ECF No. 25]. To date, no

objections to the R&R have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without      explanation,           any      of      the       magistrate    judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been
Case 1:20-cv-00050-TSK-MJA Document 26 Filed 05/07/21 Page 3 of 3 PageID #: 100
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]


 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because   no   party   has   objected,   the   Court   is   under   no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R in its entirety [ECF No.

 24]. Plaintiff’s Complaint is DISMISSED without prejudice for

 failure to pay the initial partial filing fee or show cause as

 ordered by this Court. [ECF No. 1]. The Court ORDERS that this

 action be DISMISSED WITHOUT PREJUDICE and STRICKEN from the docket.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all

 pro se parties via certified mail, return receipt requested, and

 to counsel of record via email.

       DATED: May 7, 2021


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE
